



















GRAPHIC PACKAGING INTERNATIONAL, INC.


NON-QUALIFIED DEFERRED COMPENSATION PLAN














































Effective November 1, 2017






--------------------------------------------------------------------------------




GRAPHIC PACKAGING INTERNATIONAL, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN




Effective as of the first day of November, 2017, Compensation and Benefits
Committee of the Board of Directors of Graphic Packaging Holding Company (the
“Compensation and Benefits Committee”) hereby amends and restates the Graphic
Packaging International, Inc. Non-Qualified Deferred Compensation Plan (the
“Plan”).




BACKGROUND AND PURPOSE


A.    Background. The Plan was initially adopted by Graphic Packaging
International, Inc. (the “GPI”) effective July 1, 2011, and has been amended
since that date. The Plan, as set forth in this document, is intended to be, and
should be construed as, a restatement and continuation of the Plan as previously
in effect.


B.    Goal. The Compensation and Benefits Committee desires to provide its
designated key management employees (and those of its affiliated companies that
participate in the Plan) with an opportunity to defer the receipt and income
taxation of a portion of such employees’ annual base salary and incentive
payments, and to provide certain of these employees contributions made by GPI.


C.    Purpose. The purpose of the Plan document is to set forth the terms and
conditions pursuant to which these deferrals and employer contributions may be
made and to describe the nature and extent of the employees’ rights to such
amounts.


D.    Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. The Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended.




STATEMENT OF AGREEMENT


To amend and restate the Plan with the purposes and goals as hereinabove
described, the Compensation and Benefits Committee hereby sets forth the terms
and provisions of the Plan as follows:










--------------------------------------------------------------------------------





TABLE OF CONTENTS
Article I DEFINITIONS
1


1.1
Account
1


1.2
Base Salary
1


1.3
Base Salary Deferral Contributions
1


1.4
Base Salary Election
1


1.5
Beneficiary
1


1.6
Board
1


1.7
Change in Control
1


(a)
Change in the Ownership of GPHC or GPI
1


(b)
Change in the Effective Control of GPHC or GPI
2


(c)
Change in the Ownership of a Substantial Portion of GPHC’s or GPI’s Assets
2


(d)
Compliance with Section 409A
2


1.8
Charter
2


1.9
Code
2


1.10
Compensation
2


1.11
Compensation and Benefits Committee
3


1.12
Controlled Group
3


1.13
DC SERP Contributions
3


1.14
Deferral Contributions
3


1.15
Deferral Election
3


1.16
Divestiture Termination
3


1.17
Effective Date
3


1.18
Eligible Employee
3


1.19
ERISA
3


1.20
Executive Contributions
3


1.21
Excess Compensation
3


1.22
FICA Tax
3


1.23
Financial Hardship
3


1.24
GPHC
4


1.25
GPI
4


1.26
Grandfathered Executive
4


1.27
Incentive Deferral Contributions
4


1.28
Incentive Election
4


1.29
Incentive Payments
4


1.30
Investment Election
4


1.31
Investment Funds
4


1.32
Matching Contributions
4


1.33
Participant
5


1.34
Pension Plan Ineligible Employee
5


1.35
Performance-Based Incentive
5





i

--------------------------------------------------------------------------------




1.36
Plan
6


1.37
Plan Year
6


1.38
Recordkeeper
6


1.39
Retirement Committee
6


1.40
Separate from Service or Separation from Service
6


(a)
Leaves of Absence
6


(b)
Status Change
7


(c)
Termination of Employment
7


1.41
Supplemental Company Contributions
7


1.42
Surviving Spouse
7


1.43
Total Disability or Totally Disabled
7


1.44
Trust or Trust Agreement
8


1.45
Trustee
8


1.46
Trust Fund
8


1.47
Valuation Date
8


1.48
Years of Service
8


Article II ELIGIBILITY AND PARTICIPATION
9


2.1
Eligibility
9


2.2
Procedure for Admission
9


2.3
Eligibility for Matching Contributions
9


2.4
Eligibility for Supplemental Company Contributions
9


2.5
Eligibility for DC SERP Contributions
9


2.6
Cessation of Eligibility
9


(a)
Cessation of Eligible Status
9


(b)
Inactive Participant Status
9


Article III PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
11


3.1
Participants’ Accounts
11


(a)
Establishment of Accounts
11


(b)
Nature of Contributions and Accounts
11


(c)
General Creditors
11


3.2
Deferral Contributions
11


(a)
General Rule
11


(b)
Other Deferrals or Deductions
11


3.3
Procedure for Base Salary Elections
12


(a)
Effective Date
12


(b)
Amount
12


3.4
Procedure for Incentive Elections
12


(a)
Effective Date
12


(b)
Amount
13


3.5
Irrevocability of Deferral Elections
13


3.6
Crediting of Deferred Compensation
13


3.7
Matching Contributions
13


3.8
Supplemental Company Contributions
14





ii

--------------------------------------------------------------------------------




(a)
Generally
14


(b)
Last Day Requirement
14


3.9
DC SERP Contributions
15


3.10
Executive Contributions
15


3.11
Certain Divestitures
15


3.12
Debiting of Distributions
15


3.13
Crediting of Earnings
15


(a)
Rate of Return
15


(b)
Amount Invested
15


(c)
Determination of Amount
15


3.14
Vesting
16


(a)
General
16


(b)
Supplemental Company and DC SERP Contributions
16


(c)
Executive Contributions
16


(d)
Change in Control
16


(e)
Death
16


(f)
Disability
17


(g)
Certain Divestitures
17


(h)
Vesting as Provided on Exhibit A
17


3.15
Notice to Participants of Account Balances
17


3.16
Good Faith Valuation Binding
17


3.17
Errors and Omissions in Accounts
17


Article IV INVESTMENT FUNDS
18


4.1
Available Investment Funds
18


4.2
Participant Direction of Deemed Investments
18


(a)
Nature of Participant Direction
18


(b)
Investment of Contributions
18


(c)
Investment of Existing Account Balances
18


(d)
Retirement Committee Discretion
18


(e)
Failure to Make Investment Fund Selection
19


Article V PAYMENT OF BENEFITS
20


5.1
Amount of Distribution
20


5.2
Timing of Distribution
20


(a)
Default Timing
20


(b)
Election of Distribution Timing
20


(c)
2011 Employer Contributions
21


(d)
Compensation and Benefits Committee Discretion
21


(e)
Special Timing Designations
21


5.3
Form of Distribution
21


(a)
Single-Sum Payment
21


(b)
Annual Installments
21


(c)
2011 Employer Contributions
21


(d)
Compensation and Benefits Committee Discretion
22





iii

--------------------------------------------------------------------------------




(e)
Special Form Designations
22


5.4
Changing Time and/or Form of Distribution
22


5.5
Death
22


(a)
Before Scheduled Payment Date
22


(b)
While Receiving Installment Payments
22


5.6
Cash-Out
23


5.7
Hardship Distributions
23


5.8
Taxes
23


5.9
Offset of Benefit by Amounts Owed to GPI
23


5.10
Permissible Acceleration or Delay of Payments
24


(a)
Acceleration of Payments
24


(b)
Delay of Payments
24


5.11
Change in Control
25


(a)
Discretionary Termination and Liquidation upon a Change in Control
25


(b)
Other Accelerations Upon a Change in Control
25


5.12
Pre-Effective Date Accounts
25


Article VI CLAIMS
26


6.1
Participant Rights
26


6.2
Initial Claim
26


6.3
Appeal
26


6.4
Satisfaction of Claims
27


Article VII SOURCE OF FUNDS; TRUST
28


7.1
Source of Funds
28


7.2
Trust
28


(a)
Establishment
28


(b)
Distributions
28


(c)
Status of the Trust
28


7.3
Funding Prohibition under Certain Circumstances
28


Article VIII RETIREMENT COMMITTEE
29


8.1
Retirement Committee
29


(a)
Adoption of Charter
29


(b)
Retirement Committee
29


8.2
Rights and Duties
29


8.3
Compensation, Indemnity and Liability
30


Article IX AMENDMENT AND TERMINATION
31


9.1
Amendments
31


9.2
Plan Freeze or Termination
31


(a)
Freezing Plan Benefits
31


(b)
Plan Termination
31


Article X MISCELLANEOUS
32


10.1
Beneficiary Designation
32


(a)
General
32


(b)
No Designation or Designee Dead or Missing
32





iv

--------------------------------------------------------------------------------




(c)
Forfeiture of Benefits by Certain Individuals
32


10.2
Distribution pursuant to a Domestic Relations Order
32


(a)
Distribution Due to Domestic Relations Order
32


(b)
Requirements of a Domestic Relations Order
33


(c)
Domestic Relations Order Review Authority
33


10.3
Headings
33


10.4
Gender and Number
33


10.5
Assignment of Benefits
33


10.6
Legally Incompetent
33


10.7
Governing Law
34


10.8
Tax Effects
34


EXHIBIT B SPECIAL PROVISIONS
A-1







v

--------------------------------------------------------------------------------





Article I
DEFINITIONS
For purposes of the Plan, the following terms, when used with an initial capital
letter, will have the meaning set forth below unless a different meaning plainly
is required by the context.
1.1    Account means, with respect to a Participant or Beneficiary, the total
dollar amount or value evidenced by the last balance posted and actually
credited in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary.
1.2    Base Salary means, with respect to a Participant for a Plan Year, the
Participant’s Compensation, excluding any Incentive Payments and excluding any
payments made under the Graphic Packaging Holding Company 2014 Omnibus Stock and
Incentive Compensation Plan (or any similar long-term incentive arrangement, as
determined by the Retirement Committee) for such Plan Year.
1.3    Base Salary Deferral Contributions means, for each Plan Year, the portion
of a Participant’s Deferral Contributions attributable to his Base Salary
Election for such Plan Year.
1.4    Base Salary Election means a written, electronic or other form of
election pursuant to which a Participant may elect to defer under the Plan a
portion of his Base Salary.
1.5    Beneficiary means, with respect to a Participant, the person(s)
designated or identified in accordance with Section 10.1 to receive any death
benefits that may be payable under the Plan upon the death of the Participant.
1.6    Board means the Board of Directors of GPHC.
1.7    Change in Control means any of the events specified in subsections (a),
(b), or (c) below, subject to the rules described in subsection (d) below:
(a)    Change in the Ownership of GPHC or GPI means a situation where any one
person, or more than one person acting as a group (as described in Treasury
Regulations), acquires ownership of stock of GPHC or GPI that, together with
stock held by such person or group constitutes more than 50 percent of the total
fair market value or total voting power of the stock of GPHC or GPI, as
applicable. However, if any one person, or more than one person acting as a
group, is considered to own more than 50 percent of the total fair market value
or total voting power of the stock of GPHC or GPI, the acquisition of additional
stock by the same person or persons is not considered to cause a Change in
Control. An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which GPHC or GPI
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this subsection. This subsection applies only when there
is a transfer of stock of GPHC or GPI (or issuance of stock of GPHC or GPI) and
stock of GPHC or GPI, as applicable, remains outstanding after the transaction.


1

--------------------------------------------------------------------------------




(b)    Change in the Effective Control of GPHC or GPI. A majority of members of
the board of directors of GPHC or GPI is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such board of directors before the date of the appointment or
election.
(a)    Change in the Ownership of a Substantial Portion of GPHC’s or GPI’s
Assets . Any one person or more than one person acting as a group, that is not
affiliated with GPHC or GPI, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from GPHC or GPI that have a total gross fair market value equal
to or more than 80 percent of the consolidated total gross fair market value of
all of the assets of GPHC or GPI, as applicable, immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of GPHC or GPI, as applicable, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
(A)    There is no Change in Control under this subsection (c) when there is a
transfer to an entity that is controlled by the shareholders of GPHC or GPI
immediately after the transfer, as provided in Treasury Regulations.
(2)    For purposes of this subsection (c) and except as otherwise provided in
Treasury Regulations, a person’s status is determined immediately after the
transfer of the assets. For example, a transfer to a company in which GPHC or
GPI has no ownership interest before the transaction, but that is a
majority-owned subsidiary of GPHC or GPI after the transaction, is not treated
as a Change in Control.
(b)    Compliance with Section 409A. The definition of “Change in Control” as
described in this Section is intended to satisfy all requirements under Treasury
Regulations Section 1.409A-3(i)(5), and shall be construed accordingly. In no
event will any payment of “nonqualified deferred compensation” (as such term is
defined for purposes of Code Section 409A) be triggered hereunder upon a Change
in Control unless the Change in Control event satisfies all applicable
requirements of such regulation.
1.8    Charter means the Charter of the Retirement Committee of Graphic
Packaging International, Inc., as amended from time to time or such other
charter or operating procedures adopted by the Board which defines the scope of
the Retirement Committee’s authorities and responsibilities with respect to the
Plan.
1.9    Code means the Internal Revenue Code of 1986, as amended.
1.10    Compensation has the meaning ascribed to such term in the GPI Savings
Plan, for purposes of determining the amount of contributions under such plan,
without regard to the limitation in Section 401(a)(17) of the Code for such Plan
Year and determined without regard to whether such amounts are payable directly
to the Participant or are deferred, at the election of the Participant, pursuant
to Code Section 401(k), 125 or 132(f)(4) or under this Plan.


2

--------------------------------------------------------------------------------




1.11    Compensation and Benefits Committee means the Compensation and Benefits
Committee of the Board.
1.12    Controlled Group means all of the companies that are either (i) members
of the same controlled group of corporations (within the meaning of Code Section
414(b)) or (ii) under common control (within the meaning of Code Section 414(c))
with the GPHC.
1.13    DC SERP Contributions means the amount (if any) credited to a
Participant’s Account pursuant to Section 3.9.
1.14    Deferral Contributions means, for each Plan Year, that portion of a
Participant’s Compensation deferred under the Plan pursuant to Section 3.2.
1.15    Deferral Election means a Participant’s Base Salary Election and
Incentive Election, as applicable.
1.16    Divestiture Termination means, with respect to a Participant, such
Participant’s termination of employment with GPI as part of GPHC’s or GPI’s
agreement to sell a division, group, facility or other segment of such company’s
business, to the extent designated by the Retirement Committee (as set forth in
the records of the Retirement Committee).
1.17    Effective Date means November 1, 2017, the date that this restatement of
the Plan generally will be effective. The Plan was originally effective July 1,
2011.
1.18    Eligible Employee means any employee of GPI if such employee is paid at
salary grade 100 or above, as determined by the Retirement Committee, or any
other employee of GPI selected for participation by the Compensation and
Benefits Committee.
1.19    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
1.20    Executive Contributions means the amount (if any) credited to a
Participant’s Account pursuant to Section 3.10.
1.21    Excess Compensation means, with respect to a Plan Year, the amount by
which a Participant’s Compensation exceeds the limitation in Code Section
401(a)(17) for such Plan Year.
1.22    FICA Tax means mean the Federal Insurance Contributions Act tax imposed
under Code Sections 3101, 3121(a) and 3121(v)(2).
1.23    Financial Hardship means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to subsections (b)(1),
(b)(2), and (d)(1)(B) thereof), loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Financial Hardship
will be determined by the Retirement Committee on the basis of the facts of each
case, including information supplied by the Participant in accordance with
uniform guidelines prescribed from time to time by the Retirement Committee;


3

--------------------------------------------------------------------------------




provided, the Participant will be deemed not to have a Financial Hardship to the
extent that such hardship is or may be relieved:
(a)    Through reimbursement or compensation by insurance or otherwise;
(b)    By liquidation of the Participant’s assets, to the extent the liquidation
of assets would not itself cause severe financial hardship; or
(c)    By cessation of deferrals under the Plan.
Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.
1.24    GPHC means Graphic Packaging Holding Company.
1.25    GPI means Graphic Packaging International, Inc. a Delaware corporation.
1.26    Grandfathered Executive means an Eligible Employee who as of any Plan
Year is eligible for benefit accruals under the (i) Graphic Packaging
Supplemental Retirement Plan, (ii) Graphic Packaging International, Inc.
Supplemental Plan for Participants in the Riverwood International Employees
Retirement Plan, or (iii) Field Container Management Company, L.P. Executive
Pension Plan.
1.27    Incentive Deferral Contributions means, for each Plan Year, the portion
of a Participant’s Deferral Contributions attributable to his Incentive Election
for such year.
1.28    Incentive Election means a written, electronic or other form of election
pursuant to which a Participant may elect to defer under the Plan all or a
portion of his Incentive Payments.
1.29    Incentive Payments means, with respect to a Participant for a year, the
portion of a Participant’s Compensation attributable to amounts payable to the
Participant for the year under the Management Incentive Plan, or such other
arrangement identified by the Compensation and Benefits Committee as an annual
incentive plan in which GPI participates; provided, any such designation will be
made no later than the latest date on which a Participant could make an
Incentive Election with respect to such incentive plan pursuant to Section 3.4.
1.30    Investment Election means an election, made in such form as the
Retirement Committee may direct, pursuant to which a Participant may elect the
Investment Funds in which the amounts credited to his Account will be deemed to
be invested.
1.31    Investment Funds means the investment funds selected from time to time
by the Retirement Committee for purposes of determining the rate of return on
amounts deemed invested pursuant to the terms of the Plan.
1.32    Matching Contributions means the amount (if any) credited to a
Participant’s Account pursuant to Section 3.7.


4

--------------------------------------------------------------------------------




1.33    Participant means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article
II.
1.34    Pension Plan Ineligible Employee means an Eligible Employee who is
ineligible to accrue benefit service under the Riverwood International
Employees’ Retirement Plan and under Appendix 1 of the Graphic Packaging
Retirement Plan. A Pension Plan Ineligible Employee shall not include an
Eligible Employee who is entitled to become a member of either plan referred to
in the preceding sentence upon completion of the one year of service eligibility
requirement.
1.35    Performance-Based Incentive means any Incentive Payment, the amount of
which, or the entitlement to which, is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months. For an Incentive Payment
to be a Performance-Based Incentive, the following requirements must be met:
(a)    The performance criteria must be established in writing no later than 90
days after the beginning of the applicable “performance period”;
(b)    The outcome of the performance criteria must be substantially uncertain
when the criteria are established;
(c)    No Incentive Payment, or portion of any Incentive Payment, that will be
paid either regardless of performance, or based upon a level of performance that
is substantially certain to be met at the time the criteria are established,
will be considered a Performance-Based Incentive;
(d)    A Performance-Based Incentive will not include payments based upon
subjective performance criteria unless:
(1)    The subjective performance criteria are bona fide and relate to the
Participant’s performance, the performance of a group of employees that includes
the Participant, or the performance of a business unit for which the Participant
provides services (which may include the entire Controlled Group); and
(2)    The determination that any subjective performance criteria have been met
is not made by the Participant or a family member of the Participant (as defined
in Code Section 267(c)(4), applied as if the family of an individual includes
the spouse of any member of the family), or a person under the effective control
of the Participant or such a family member, and no amount of the compensation of
the person making such determination is effectively controlled in whole or in
part by the Participant or such a family member.
A Performance-Based Incentive that otherwise meets the above criteria may
provide for payment regardless of satisfaction of the performance criteria upon
the Participant’s death, total disability (defined as a medically determinable
physical or mental impairment resulting in the Participant’s inability to
perform the duties of his position or any substantially similar position, where
such impairment can be expected to result in death or can be expected to last
for a continuous period of not less than 6 months), or a change in control event
(as defined in Treasury Regulations Section


5

--------------------------------------------------------------------------------




1.409A-3(i)(5)(i)). Any amount that actually becomes payable upon such events
without regard to the satisfaction of the performance criteria will not be
considered a Performance-Based Incentive to which a Deferral Election under
Section 3.4(a)(2) may apply.


1.36    Plan means the Graphic Packaging International, Inc. Non-Qualified
Deferred Compensation Plan, as contained herein and all amendments hereto. For
tax purposes and purposes of Title I of ERISA, the Plan is intended to be an
unfunded, nonqualified deferred compensation plan covering certain designated
employees who are within a select group of key management or highly compensated
employees.
1.37    Plan Year means the 12-consecutive-month period ending on December 31 of
each year.
1.38    Recordkeeper means the third-party company or organization appointed by
the Retirement Committee to carry out certain administrative responsibilities
under the Plan. To the extent that a company is not appointed as the
Recordkeeper, the Retirement Committee or such individual employee or employees
of GPI as the Retirement Committee may appoint will serve as Recordkeeper.
1.39    Retirement Committee means the committee which is maintained and
governed in accordance with the Charter and will act to administer the Plan as
provided in Article VIII. References in this Plan to the Retirement Committee
shall also refer to the delegates and agents of the Retirement Committee,
including, where appropriate, the Recordkeeper.
1.40    Separate from Service or Separation from Service means, with respect to
a Participant, that such Participant has separated from service, as defined
under Code Section 409A and the guidance issued thereunder, with GPI and all
members of the Controlled Group. Generally, a Participant separates from service
if the Participant retires or otherwise has a termination of employment with GPI
and all members of the Controlled Group (other than due to his death), as
determined in accordance with the following:
(a)    Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed 6 months, or,
if longer, so long as the Participant retains a right to reemployment with GPI
or a member of the Controlled Group under an applicable statute or by contract.
Notwithstanding the foregoing, where a leave of absence is due to the
Participant’s “disability”, a 29-month period of absence will be substituted for
such six-month period. For this purpose, “disability” means any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where the impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment. A leave of absence constitutes a bona fide leave of
absence only while there is a reasonable expectation that the Participant will
return to perform services for GPI or a member of the Controlled Group. If the
period of leave exceeds 6 months (or 29 months in the case of “disability”) and
the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment


6

--------------------------------------------------------------------------------




relationship is deemed to terminate on the first date immediately following such
six-month or 29-month period, as applicable.
(b)    Status Change. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services as an
employee and as a member of the Board (or a member of the board of directors, or
analogous position, of a Controlled Group member), the services provided as a
director are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan (or vice
versa).
(c)    Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that GPI, all members of the Controlled Group and the Participant reasonably
anticipate (i) that no further services will be performed after a certain date,
or (ii) the level of bona fide services the Participant will perform after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to GPI and
all members of the Controlled Group if the Participant has been providing
services to GPI and all members of the Controlled Group for less than 36
months). Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the Participant continues to be treated
as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated service
providers have been treated consistently, and whether the Participant is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. For periods during which a Participant
is on a paid bona fide leave of absence and has not otherwise terminated
employment as described in subsection (a) hereof, for purposes of this
subsection (c) the Participant is treated as providing bona fide services at a
level equal to the level of services that the Participant would have been
required to perform to receive the compensation paid with respect to such leave
of absence. Periods during which a Participant is on an unpaid bona fide leave
of absence and has not otherwise terminated employment are disregarded for
purposes of this subsection (c) (including for purposes of determining the
applicable 36-month (or shorter) period).
1.41    Supplemental Company Contributions means the amount (if any) credited to
a Participant’s Account pursuant to Section 3.8.
1.42    Surviving Spouse means, with respect to a Participant, the person who is
treated as legally married to such Participant under the laws of the state in
which the Participant resides. The determination of a Participant’s Surviving
Spouse will be made as of the date of such Participant’s death.
1.43    Total Disability or Totally Disabled means, with respect to a
Participant, a determination by the Retirement Committee that a Participant is
either (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not


7

--------------------------------------------------------------------------------




less than twelve months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan of GPI. A Participant will be considered Totally
Disabled if he is determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board. Notwithstanding the above, all
determinations of whether a Participant is Totally Disabled will only be made in
a manner consistent with Code Section 409A and the regulations thereunder.
1.44    Trust or Trust Agreement means the separate agreement or agreements
between GPI and the Trustee governing the Trust Fund, and all amendments
thereto.
1.45    Trustee means the party or parties so designated from time to time
pursuant to the terms of the Trust Agreement.
1.46    Trust Fund means the total amount of cash and other property held by the
Trustee (or any nominee thereof) at any time under the Trust Agreement.
1.47    Valuation Date means each business day of the Plan Year that the New
York Stock Exchange is open.
1.48    Years of Service means each year of an Eligible Employee’s service with
GPI and any Controlled Group member, determined in accordance with the elapsed
time method in Treasury Regulations Section 1.410(a)-7. An Eligible Employee’s
period of service with any acquired or predecessor employer, to the extent not
otherwise counted hereunder, will be taken into account in determining his Years
of Service to the extent, and under such conditions, as may be determined by the
Retirement Committee.






8

--------------------------------------------------------------------------------




ARTICLE II    
ELIGIBILITY AND PARTICIPATION
2.1    Eligibility.
Each individual who is an Eligible Employee will become a Participant beginning
on the first day that he is an Eligible Employee.
2.2    Procedure for Admission.
Each Eligible Employee will become eligible to make a Deferral Election by
completing such written and/or electronic forms and providing such data in a
timely manner, as are required by the Retirement Committee. Such forms and data
may include, without limitation, the Eligible Employee’s acceptance of the terms
and conditions of the Plan, and the designation of a Beneficiary to receive any
death benefits payable hereunder.
2.3    Eligibility for Matching Contributions.
Except as otherwise determined by the Compensation and Benefits Committee in its
sole discretion, each Eligible Employee who is not a Grandfathered Executive is
eligible to receive Matching Company Contributions.
2.4    Eligibility for Supplemental Company Contributions.
Except as otherwise determined by the Compensation and Benefits Committee in its
sole discretion, each Eligible Employee who is not a Grandfathered Executive
will become eligible to receive Supplemental Company Contributions as of the
payroll period coincident with or next following his completion of 1 Year of
Service.
2.5    Eligibility for DC SERP Contributions.
Except as otherwise determined by the Compensation and Benefits Committee in its
sole discretion, each Eligible Employee who (i) is paid at salary grade 110 or
above, as determined by the Retirement Committee and (ii) is not a Grandfathered
Executive is eligible to receive DC SERP Contributions.


2.6    Cessation of Eligibility.
(a)    Cessation of Eligible Status. If an individual ceases to satisfy the
criteria which qualified him as an Eligible Employee, he will not be eligible to
make subsequent Deferral Elections; provided, any Deferral Elections then in
effect will continue to be effective until such time as the Deferral Election
will expire or may be revoked pursuant to the terms of Article III.
(b)    Inactive Participant Status. Even if his active participation in the Plan
ends, an employee will remain an inactive Participant in the Plan until the
earlier of (i) the date the full amount of his Account (if any) is distributed
from the Plan, or (ii) the date he again becomes


9

--------------------------------------------------------------------------------




an Eligible Employee and recommences active participation in the Plan. During
the period of time that an employee is an inactive Participant in the Plan, his
Account will continue to be credited with earnings and/or losses as provided for
in Section 3.13.


10

--------------------------------------------------------------------------------




ARTICLE III    
PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
3.1    Participants’ Accounts.
(a)    Establishment of Accounts. The Retirement Committee will establish and
maintain an Account on behalf of each Participant. To the extent provided
herein, each Account will be credited with (i) Deferral Contributions (separated
as necessary or helpful into Base Salary Deferral Contributions and Incentive
Deferral Contributions), (ii) Matching Contributions, (iii) Supplemental Company
Contributions, (iv) DC SERP Contributions, (v) Executive Contributions, and
(vi) earnings attributable to such Account, and will be debited by the amount of
all distributions. Each Account of a Participant will be maintained until the
value thereof has been distributed to or on behalf of such Participant or his
Beneficiary.
(b)    Nature of Contributions and Accounts. The amounts credited to a
Participant’s Account will be represented solely by bookkeeping entries. Except
as provided in Article VII, no monies or other assets will actually be set aside
for such Participant, and all payments to a Participant or Beneficiary under the
Plan will be made from the general assets of GPI.
(c)    General Creditors. Any assets which may be acquired by GPI in
anticipation of its obligations under the Plan will be part of the general
assets of GPI. GPI’s obligation to pay benefits under the Plan constitutes a
mere promise of GPI to pay such benefits, and a Participant or Beneficiary will
be and remain no more than an unsecured, general creditor of GPI.
3.2    Deferral Contributions.
(a)    General Rule. Except as provided in subsection (b) hereof, each Eligible
Employee who is or becomes eligible to participate in the Plan may elect to have
Deferral Contributions made on his behalf by completing and delivering to the
Retirement Committee (or its designee) a Deferral Election setting forth the
terms of his election; provided, the Retirement Committee may allow or require
separate or combined deferral elections for the elections set forth below.
(1)    Base Salary Election. Subject to the terms and conditions set forth
below, a Base Salary Election will provide for the reduction of an Eligible
Employee’s Base Salary earned during the Plan Year for which the Base Salary
Election is in effect.
(2)    Incentive Election. Subject to the terms and conditions set forth below,
an Incentive Election will provide for the reduction of an Eligible Employee’s
Incentive Payment earned during the Plan Year for which the Incentive Election
is in effect; provided, the Retirement Committee may require separate deferral
elections with regard to different portions of a Participant’s Incentive
Payments.
(b)    Other Deferrals or Deductions. Notwithstanding the foregoing, if the
total of (i) the Participant’s before-tax deferrals under any Controlled Group
member’s Code Sections 401(k) and 125 plans, (ii) the Participant’s Deferral
Contributions, and (iii) any FICA Tax applicable


11

--------------------------------------------------------------------------------




to such Participant’s Compensation exceed 100 percent of his Compensation,
unless GPI or Retirement Committee directs otherwise, the Code Sections 401(k)
and 125 plan deferrals will be made first, followed by any FICA Tax withholding,
and then the remaining Compensation will be deferred under the Plan subject to
Section 3.3 or 3.4 as applicable.
3.3    Procedure for Base Salary Elections.
Subject to any modifications, additions or exceptions that the Retirement
Committee, in its sole discretion, deems necessary, appropriate or helpful, the
following terms will apply to Base Salary Elections:
(a)    Effective Date. A Participant’s Base Salary Election must be made on or
before the last day of the Plan Year immediately preceding the Plan Year for
which he desires to participate, and it will be effective beginning with the
paycheck for the first regular payroll period that begins during such Plan Year.
Except as otherwise provided in Section 3.5, a Participant’s Base Salary
Election will remain in effect through the paycheck for the last payroll period
beginning during the Plan Year. A Participant must make a separate Base Salary
Election with respect to each Plan Year.
(b)    Amount. A Participant may elect to defer his Base Salary payable in each
regular paycheck in 1 percent increments, up to a maximum of 50 percent (or such
other maximum percentage and/or amount, if any, established by the Retirement
Committee from time to time).
3.4    Procedure for Incentive Elections.
Subject to any modifications, additions or exceptions that the Retirement
Committee, in its sole discretion, deems necessary, appropriate or helpful, the
following terms will apply to Incentive Elections:
(a)    Effective Date.
(1)    General Rule. Except as otherwise provided in subsection (a)(2) hereof,
the Participant must deliver his Deferral Election to the Retirement Committee
before the first day of the first calendar year during which the Incentive
Payment is earned in whole or in part.
(2)    Performance-Based Incentive. To the extent that the Retirement Committee
determines that a Participant’s Incentive Payment is a Performance-Based
Incentive, the Participant may deliver his Deferral Election to the Retirement
Committee no later than the date that is 6 months before the end of the period
over which the Incentive Payment is earned (i.e., by June 30 for an Incentive
Payment with a calendar-year performance period). In order to be eligible for
the election deadline in this subsection (a)(2), the Participant must perform
services continuously from the later of (i) the date the performance criteria
for the Incentive Payment are established or (ii) the first day of the
performance period (i.e., January 1 for an Incentive Payment with a
calendar-year performance period) until the date the Participant makes his
Deferral Election. Furthermore, if all or a portion of the Participant’s


12

--------------------------------------------------------------------------------




Incentive Payment is “readily ascertainable” on the date the Participant makes a
Deferral Election under this subsection (a)(2), the Participant’s Deferral
Election under this subsection (a)(2) will apply only to the portion of such
Incentive Payment that is not then “readily ascertainable,” if any. The
determination of when all or a portion of an Incentive Payment is “readily
ascertainable” will be made pursuant to Code Section 409A, which generally
provides that compensation is “readily ascertainable” when the amount is first
both calculable and substantially certain to be paid.
(3)    Expiration of Deferral Election. A Participant’s Incentive Election shall
remain in effect with respect to only a single Incentive Payment. A Participant
must make a separate Incentive Election with respect to each Incentive Payment.
(b)    Amount. A Participant may elect to defer his Incentive Payments in 1
percent increments, up to a maximum of 100 percent (or such other maximum
percentage and/or amount, if any, established by the Retirement Committee from
time to time).
3.5    Irrevocability of Deferral Elections.
Subject to any restrictions or procedures determined by the Retirement
Committee, a Participant may change his Base Salary Election any time prior to
the applicable deadline specified in Section 3.3(a) and may change his Incentive
Election any time prior to the applicable deadline specified in subsection
Section 3.4(a)(1) or 3.4(a)(2). Upon the applicable deadline specified in the
preceding sentence, the Participant’s Deferral Elections, or deemed election
upon a failure to submit a timely election, will become irrevocable. If a
Participant is transferred from the employment of GPI to the employment of
another member of the Controlled Group, his Deferral Elections with GPI will
remain in effect and will apply to his Compensation from the Controlled Group
member. Notwithstanding the foregoing, the Retirement Committee shall cancel a
Participant’s Deferral Elections for the remainder of the Plan Year upon a
withdrawal due to Financial Hardship under Section 5.7. The Retirement Committee
will cancel a Participant’s Deferral Election upon the Participant’s hardship
withdrawal from a Code Section 401(k) plan maintained by GPI or any member of
the Controlled Group to the extent that such cancellation would be required
under the terms of such Code Section 401(k) plan and will suspend participation
in the Plan to the extent required under the terms of such Code Section 401(k)
plan.
3.6    Crediting of Deferred Compensation.
The Retirement Committee will credit the amount of each Participant’s Deferral
Contributions to his Account on, or as soon as practicable after, the Valuation
Date on which such amount would have been paid to him but for his election
hereunder.
3.7    Matching Contributions.
For each Participant who satisfies the eligibility requirements of Section 2.3
and on whose behalf GPI has made any Deferral Contributions with respect to a
payroll period ending on or before December 31, 2017, or any other payment of
Excess Compensation made on or before December 31, 2017, GPI will make, with
respect to such payroll period or other payment of Excess


13

--------------------------------------------------------------------------------




Compensation, a Matching Contribution into such Participant’s Account equal to
100 percent of the first 3 percent of Excess Compensation and 50 percent of the
next 2 percent of Excess Compensation contributed on behalf of the Participant
to the Plan as Deferral Contributions. For each Participant who satisfies the
eligibility requirements of Section 2.3 and on whose behalf GPI has made any
Deferral Contributions with respect to a payroll period ending after December
31, 2017, or any other payment of Excess Compensation made after December 31,
2017, GPI will make, with respect to such payroll period or other payment of
Excess Compensation, a Matching Contribution into such Participant’s Account
equal to 100 percent of the first 4 percent of Excess Compensation and 50
percent of the next 3 percent of Excess Compensation contributed on behalf of
the Participant to the Plan as Deferral Contributions. The Retirement Committee
will credit Matching Contributions to the Account of a Participant as soon as
reasonably practicable after the last day of the Plan Year for which the
Matching Contributions relate.
3.8    Supplemental Company Contributions.
(a)    Generally. For each Participant who satisfies the eligibility
requirements of Section 2.4 and the employment requirements of subsection (b)
hereof, GPI will make a Supplemental Company Contribution to such Participant’s
Account equal to 3 percent of the Participant’s Excess Compensation for the
portion of the Plan Year during which the Participant (i) satisfies the
eligibility requirements of Section 2.4 and (ii) is a Pension Plan Ineligible
Employee. The Retirement Committee will credit Supplemental Company
Contributions to the Account of a Participant as soon as reasonably practicable
after the last day of the Plan Year to which the Supplemental Company
Contributions relate.
(b)    Last Day Requirement. A Participant will be eligible for a Supplemental
Company Contribution for a Plan Year if he:
(1)    is a Pension Plan Ineligible Employee during that Plan Year; and
(2)    satisfies one of the following requirements for the Plan Year:
(A)    is an employee of GPI on the last day of the Plan Year (including
employees who are on a leave of absence on the last day of the Plan Year);
(B)    terminates employment during the Plan Year after reaching age 55 and the
sum of his age plus Years of Service equals at least 65;
(C)    becomes Totally Disabled during the Plan Year while in active employment;
(D)    dies during the Plan Year while in active employment;
(E)    is involuntarily terminated without cause during the Plan Year and has
entered into the appropriate release agreement with GPI; or
(F)    experiences a Divestiture Termination.


14

--------------------------------------------------------------------------------




3.9    DC SERP Contributions.
For each Participant who satisfies the eligibility requirements of Section 2.5,
GPI will make a DC SERP Contribution to such Participant’s Account equal to 3
percent of a Participant’s Compensation for the portion of the Plan Year during
which the Participant satisfies the eligibility requirements of Section 2.5. The
Retirement Committee will credit DC SERP Contributions to the Account of a
Participant as soon as reasonably practicable after the last day of the Plan
Year to which the DC SERP Contributions relate.
3.10    Executive Contributions.
At such time or times, in such amount(s) and under such terms as the
Compensation and Benefits Committee, in its sole discretion, may determine; the
Compensation and Benefits Committee may approve crediting to the Account of any
Eligible Employee an Executive Contribution, which will be described in Exhibit
A.
3.11    Certain Divestitures.
Notwithstanding anything in this Article III to the contrary, if a Participant
experiences a Divestiture Termination during a Plan Year, any Matching
Contributions, Supplemental Company Contributions, or DC SERP Contributions to
which such Participant is entitled under the terms of Sections 3.7, 3.8, or 3.9
shall be allocated to such Participant’s Account no later than as soon as
administratively practicable after the date of such Divestiture Termination.
3.12    Debiting of Distributions.
As of each Valuation Date, the Recordkeeper will debit each Participant’s
Account for any amount distributed from such Account since the immediately
preceding Valuation Date.
3.13    Crediting of Earnings.
As of each Valuation Date, the Recordkeeper will credit to each Participant’s
Account the amount of earnings and/or losses applicable thereto for the period
since the immediately preceding Valuation Date. Such crediting of earnings
and/or losses will be effected as of each Valuation Date, as follows:
(a)    Rate of Return. The Recordkeeper first will determine a rate of return
for the period since the immediately preceding Valuation Date for each of the
Investment Funds;
(b)    Amount Invested. The Recordkeeper next will determine the amount of (i)
each Participant’s Account that was deemed invested in each Investment Fund as
of the immediately preceding Valuation Date; minus (ii) the amount of any
distributions debited from the amount determined in clause (i) since the
immediately preceding Valuation Date; and
(c)    Determination of Amount. The Recordkeeper will then apply the rate of
return for each Investment Fund for such Valuation Date (as determined in
subsection (a) hereof) to the amount of the Participant’s Account deemed
invested in such Investment Fund for such


15

--------------------------------------------------------------------------------




Valuation Date (as determined in subsection (b) hereof), and the total amount of
earnings and/or losses resulting therefrom will be credited to such
Participant’s Account as of the applicable Valuation Date.
3.14    Vesting.
(a)    General. A Participant will at all times be fully vested in his Deferral
Contributions, Matching Contributions, and the earnings and/or losses credited
to his Account with respect to such Deferral Contributions and Matching
Contributions.
(b)    Supplemental Company and DC SERP Contributions. Except as provided in
subsections (d) through (g) hereof, a Participant will vest in the Supplemental
Company Contributions, DC SERP Contributions, and the earnings and/or losses
credited to his Account with respect to such Supplemental Company Contributions
and DC SERP Contributions, in accordance with the following vesting schedule,
based on the total of the Participant’s Years of Service:
       Years of Service
Completed by Participant
Vested Percentage of
Participant’s Account
Less than 1 Year
0%
1 Year, but less than 2
20%
2 Years, but less than 3
40%
3 Years, but less than 4
60%
4 Years, but less than 5
80%
5 Years or more
100%



(c)    Executive Contributions. A Participant will vest in any Executive
Contributions, and the earnings and/or losses credited to his Account with
respect to such Executive Contributions, in accordance with the applicable
vesting schedule described in Exhibit A.
(d)    Change in Control. If a Change in Control occurs with respect to a
Participant, the Participant shall be immediately 100 percent vested in the
Supplemental Company Contributions, DC SERP Contributions, and the earnings
and/or losses credited to his Account with respect to such Supplemental Company
Contributions and DC SERP Contributions as of the date of such Change in
Control. Supplemental Company Contributions, DC SERP Contributions, and the
earnings and/or losses credited to his Account with respect to such Supplemental
Company Contributions and DC SERP Contributions after the date of a Change in
Control shall continue to vest in accordance with the vesting schedule in
subsection (b) hereof.
(e)    Death. Any Participant who dies while an Eligible Employee will be 100
percent vested in the Supplemental Company Contributions, DC SERP Contributions,
and the earnings and/or losses credited to his Account with respect to such
Supplemental Company Contributions and DC SERP Contributions as of the date is
death.
(f)    Disability. Any Participant who becomes Totally Disabled while an
Eligible Employee will be 100 percent vested in the Supplemental Company
Contributions, DC SERP


16

--------------------------------------------------------------------------------




Contributions, and the earnings and/or losses credited to his Account with
respect to such Supplemental Company Contributions and DC SERP Contributions as
of the date he is deemed Totally Disabled.
(g)    Certain Divestitures. Any Participant who experiences a Divestiture
Termination will be 100 percent vested in the Supplemental Company
Contributions, DC SERP Contributions, and the earnings and/or losses credited to
his Account with respect to such Supplemental Company Contributions and DC SERP
Contributions as of the date of such Divestiture Termination.
(h)    Vesting as Provided on Exhibit A. Notwithstanding anything set forth in
this Section 3.14 to the contrary, the vesting schedules and rules described on
Exhibit A hereto shall determine the vesting of all or a portion of certain
Participants’ Accounts, as provided on Exhibit A.
3.15    Notice to Participants of Account Balances.
At least once for each Plan Year, the Retirement Committee or the Recordkeeper
will cause a written statement of a Participant’s Account balance to be
distributed to the Participant.


3.16    Good Faith Valuation Binding.
In determining the value of the Accounts, the Recordkeeper will exercise its
best judgment, and all such determinations of value (in the absence of bad
faith) will be binding upon all Participants and their Beneficiaries.
3.17    Errors and Omissions in Accounts.
If an error or omission is discovered in the Account of a Participant or in the
amount of a Participant’s deferrals, the Retirement Committee, in its sole
discretion, will cause the Recordkeeper to make appropriate, equitable
adjustments as soon as administratively practicable following the discovery of
such error or omission.




17

--------------------------------------------------------------------------------




ARTICLE IV    
INVESTMENT FUNDS
4.1    Available Investment Funds.
Unless otherwise determined by the Retirement Committee, the Investment Funds
used for purposes of determining the rate of return on amounts deemed invested
in accordance with the terms of the Plan shall be those investment funds then
offered under the GPI Savings Plan, excluding any employer stock fund and
substituting commercially available funds for any common or collective trust
fund. The Retirement Committee may change, add or remove Investment Funds on a
prospective basis at any time(s) and in any manner it deems appropriate.
4.2    Participant Direction of Deemed Investments.
Each Participant generally may direct the manner in which his Account will be
deemed invested in and among the Investment Funds; provided, such investment
directions will be made in accordance with the following terms:
(a)    Nature of Participant Direction. The selection of Investment Funds by a
Participant will be for the sole purpose of determining the rate of return to be
credited to his Account, and will not be treated or interpreted in any manner
whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time will have any actual
investment of assets relative to the benefits or Accounts hereunder.
(b)    Investment of Contributions. Each Participant may make an Investment
Election prescribing the percentage of the future contributions that will be
deemed invested in each Investment Fund. An initial Investment Election of a
Participant will be made as of the date the Participant commences participation
in the Plan and will apply to all contributions credited to such Participant’s
Account after such date. Such Participant may make subsequent Investment
Elections as of any Valuation Date, and each such election will apply to all
such specified contributions credited to such Participant’s Account after the
Recordkeeper has a reasonable opportunity to process such election pursuant to
such procedures as the Retirement Committee and the Recordkeeper may determine
from time to time. Any Investment Election made pursuant to this subsection (b)
with respect to future contributions will remain effective until changed by the
Participant.
(c)    Investment of Existing Account Balances. Each Participant may make an
Investment Election prescribing the percentage of his existing Account balance
that will be deemed invested in each Investment Fund. Such Participant may make
such Investment Elections as of any Valuation Date, and each such election will
be effective after the Recordkeeper has a reasonable opportunity to process such
election. Each such election will remain in effect until changed by such
Participant.
(d)    Retirement Committee Discretion. The Retirement Committee will have
complete discretion to adopt and revise procedures to be followed in making such
Investment Elections. Such procedures may include, but are not limited to, the
process of making elections,


18

--------------------------------------------------------------------------------




the permitted frequency of making elections, the incremental size of elections,
the deadline for making elections, the effective date of such elections and
whether and the extent to which to charge any Participant’s Account an
administrative fee for making such Investment Elections. Any procedures adopted
by the Retirement Committee that are inconsistent with the deadlines or
procedures specified in this Section will supersede such provisions of this
Section without the necessity of a Plan amendment.
(e)    Failure to Make Investment Fund Selection. To the extent that a
Participant fails to make a proper, complete or timely Investment Fund
selection, he will be deemed to have selected the available “Target Date Fund”
based on the participant’s age or such other default Investment Fund that the
Retirement Committee may select from time to time.


19

--------------------------------------------------------------------------------




ARTICLE V    
PAYMENT OF BENEFITS
5.1    Amount of Distribution.
Except as otherwise provided in this Article V, each Participant (or his
Beneficiary, if he dies before distribution of his Account) will be entitled to
receive at the time set forth in Section 5.2 and in the form set forth in
Section 5.3 a distribution of his vested Account, as adjusted as set forth in
Sections 3.12, 3.13 and 3.14, determined as of the Valuation Date on which such
distribution is processed. For purposes of this Section, the “Valuation Date on
which such distribution is processed” refers to the Valuation Date established
for such purpose by administrative practice, even if actual payment is made or
commenced at a later date due to delays in valuation, administration or any
other procedure. Neither GPI nor any other person will be liable to a
Participant or Beneficiary for interest or investment losses due to an
administrative delay in the processing of any payment under the Plan.
5.2    Timing of Distribution.
(a)    Default Timing. Except as provided in subsections (b) through (e) hereof,
and subject to the other terms of this Article V, the benefit payable to a
Participant under Section 5.1 will be distributed 6 months after the date of
such Participant’s Separation from Service.
(b)    Election of Distribution Timing. A Participant may elect, as described in
this subsection (b), to have Plan benefits paid upon the earliest of the default
payment timing provided in subsection (a) and one or more the following events:
(1)    Specified Date.
(A)    Deferral Elections. A Participant may elect, at the time he makes each
Deferral Election, to have his benefit payable with respect to that election
paid upon any date specified in such election that is at least 3 years after the
first day of the Plan Year with respect to which to the Deferral Election
relates. A Participant may elect a different specified date with respect to each
Base Salary Deferral Election and each Incentive Election.
(B)    Matching Contribution Elections. A Participant may elect, at the time
Base Salary Deferral Elections for a Plan Year are made, to have his benefit
payable with respect to Matching Contributions for the Plan Year paid upon any
date specified in such election that is at least 3 years after the first day of
the Plan Year with respect to which to such election relates.
(2)    Change in Control.
(A)    Deferral Elections. A Participant may elect, at the time he makes each
Deferral Election, to have his benefit payable with respect to that election
paid upon the date that is 6 months after the date that a Change in Control
occurs.


20

--------------------------------------------------------------------------------




(B)    Matching Contributions. A Participant may elect, at the time Base Salary
Deferral Elections for a Plan Year are made, to have his benefit payable with
respect to Matching Contributions for the Plan Year paid upon the date that is 6
months after the date that a Change in Control occurs.
(C)    Supplemental Company Contributions and DC SERP Contributions. A
Participant may elect, at the time Base Salary Deferral Elections for a Plan
Year are made, to have his benefit payable with respect to any Supplemental
Company Contributions made for the same Plan Year, and to have his benefit
payable with respect to any DC SERP Contributions made for the same Plan Year,
paid upon the date that is 6 months after the date that a Change in Control
occurs.
(c)    2011 Employer Contributions. Notwithstanding any Participant’s election
under subsection (b) hereof to the contrary, any portion of the benefit payable
to a Participant under Section 5.1 that relates to Supplemental Company
Contributions and/or DC SERP Contributions made on behalf of a Participant with
respect to the 2011 Plan Year will paid upon the date that is 6 months after the
date such Participant Separates from Service.
(d)    Compensation and Benefits Committee Discretion. In lieu of allowing a
Participant to make an election under subsection (b) hereof, the Compensation
and Benefits Committee may, in its discretion, designate a time of distribution
with respect to any portion of the benefit payable to a Participant under
Section 5.1 that relates to Supplemental Company Contributions and/or DC SERP
Contributions; provided, that such time of distribution is designated by the
Compensation and Benefits Committee at the time such Supplemental Company
Contributions and/or DC SERP Contributions are made.
(e)    Special Timing Designations. Notwithstanding anything set forth in this
Section 5.2 to the contrary, the special rules described on Exhibit A hereto
shall determine the timing of the distribution of all or a portion of certain
Participants’ Accounts, as provided on Exhibit A.
5.3    Form of Distribution.
(a)    Single-Sum Payment. Except as provided in Section 5.4 or 5.5 or
subsection (b), (c), or (d) hereof, the benefit payable to a Participant under
Section 5.1 will be distributed in the form of a single-sum payment in cash.
(b)    Annual Installments. At the time he makes an election under Section
5.2(b)(1) or 5.2(b)(2), a Participant may make an election in writing (or in any
other format permitted by the Retirement Committee) to have his benefit payable
with respect to that election paid in the form of 2 to 10 annual installment
payments. Annual installment payments under this subsection shall be treated as
a single payment and not as a series of separate payments.
(c)    2011 Employer Contributions. Notwithstanding any Participant’s election
under this Section 5.3 to the contrary, any portion of the benefit payable to a
Participant under Section 5.1 that relates to Supplemental Company Contributions
and/or DC SERP Contributions


21

--------------------------------------------------------------------------------




made on behalf of a Participant with respect to the 2011 Plan Year will be
distributed in the form of a single-sum payment in cash.
(d)    Compensation and Benefits Committee Discretion. In lieu of allowing a
Participant to make an election under subsection (b) hereof, the Compensation
and Benefits Committee may, in its discretion, designate a distribution form
with respect to any portion of the benefit payable to a Participant under
Section 5.1 that relates to Supplemental Company Contributions and/or DC SERP
Contributions; provided, that such form of distribution is designated by the
Compensation and Benefits Committee at the time such Supplemental Company
Contributions and/or DC SERP Contributions are made.
(e)    Special Form Designations. Notwithstanding anything set forth in this
Section 5.3 to the contrary, the special rules described on Exhibit A hereto
shall determine the form of distribution of all or a portion of certain
Participants’ Accounts, as provided on Exhibit A.
5.4    Changing Time and/or Form of Distribution.
With respect to any scheduled payment date under Section 5.2 or in accordance
with this Section, a Participant may make an election to delay the payment of
his total benefit payable on such date (the “Original Payment Date”) to a later
date (the “New Payment Date”); provided, any such election to delay payment will
be effective only if (i) the Participant makes the election to delay payment at
least 12 months before his Original Payment Date, and (ii) the Participant’s New
Payment Date is at least 5 years after his Original Payment Date. A Participant
who makes an election to delay the payment of his benefit pursuant to the
preceding sentence may, at the time he makes such election, also elect to have
the benefit paid on his New Payment Date in a single-sum payment or 2 to 10
annual installment payments, without regard to the form in which his benefit was
scheduled to be paid on his Original Payment Date. Subject to the requirements
of this Section 5.4 and Code Section 409A, a Participant may make an election to
delay a single payment date no more than twice.
5.5    Death.
(a)    Before Scheduled Payment Date. Notwithstanding Sections 5.2, 5.3 and 5.4,
if, with respect to any benefit payable to a Participant under Section 5.1, a
Participant dies prior to date on which such payment is scheduled to be made or
commence, such benefit will be paid to the Participant’s Beneficiary in a
single-sum payment in cash at any time through the last day of the year
following the year in which the Participant’s death occurs.
(b)    While Receiving Installment Payments. Notwithstanding Sections 5.2, 5.3
and 5.4, if a Participant has begun receiving annual installment payments and
dies before all scheduled annual installment payments have been made, any
remaining installment payments will be paid to the Participant’s Beneficiary in
a single-sum payment in cash at any time through the last day of the year
following the year in which the Participant’s death occurs.


22

--------------------------------------------------------------------------------




5.6    Cash-Out.
Notwithstanding anything in this Article V or a Participant’s election to the
contrary, if a Participant’s total vested Account balance is less than $10,000
on the date of the Participant’s Separation from Service, such Participant’s
Account will be distributed in a single lump-sum payment upon the date that is 6
months after the date of Separation from Service.
5.7    Hardship Distributions.
Upon receipt of an application for a hardship distribution and the Retirement
Committee’s decision, made in its sole discretion, that a Participant has
suffered a Financial Hardship, such Participant will be entitled to receive a
hardship distribution. Such distribution will be paid in a single-sum payment
(provided that such Financial Hardship continues to exist on the date of the
Retirement Committee’s determination). The amount of such single-sum payment
will be limited to the amount of the Participant’s Account that the Retirement
Committee determines is reasonably necessary to meet the Participant’s
requirements resulting from the Financial Hardship (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the payment) taking into account any
additional compensation that is available to the Participant pursuant to a
cancellation of his existing Deferral Elections pursuant to Section 3.5. No
amount payable upon the Participant’s Separation from Service will be
distributed, pursuant to this Section 5.7, within 6 months of such Separation
from Service.
5.8    Taxes.
If the whole or any part of any Participant’s or Beneficiary’s Account becomes
subject to any estate, inheritance, income, employment or other tax which GPI is
required to pay or withhold, GPI will have the full power and authority to
withhold and pay such tax out of any monies or other property that GPI holds for
the account of the Participant or Beneficiary whose interests hereunder are so
affected (other than any portion of the Participant’s or Beneficiary’s Account
balance that is not then payable hereunder). Without limiting the foregoing, if
the whole or any part of any Participant’s or Beneficiary’s Account becomes
subject to FICA Tax or any state, local or foreign tax which GPI is required to
pay or withhold, GPI will have the full power and authority to withhold and pay
such tax, together with any amounts required to be withheld with respect to such
tax for income tax under Code Section 3401 or under a corresponding state income
tax provision, by reducing and offsetting the Participant’s or Beneficiary’s
Account balance, without regard to whether any portion of the Participant’s or
Beneficiary’s Account balance is then payable hereunder.
5.9    Offset of Benefit by Amounts Owed to GPI.
The Retirement Committee may not offset any payment or payments of benefit to a
Participant under the Plan by any amount owed by such Participant to GPI or any
member of the Controlled Group unless the following requirements are met:
(i) the debt owed to GPI or Controlled Group member was incurred in the ordinary
course of the relationship between the Participant and GPI or Controlled Group
member; (ii) the entire amount of offset to which this sentence applies in a
single taxable year does not exceed $5,000; and (iii) the offset occurs at the
same time and in the


23

--------------------------------------------------------------------------------




same amount as the debt otherwise would have been due and collected from the
Participant or Beneficiary.


5.10    Permissible Acceleration or Delay of Payments.
(a)    Acceleration of Payments. Except as otherwise provided in this Section,
no payment scheduled to be made under this Article V may be accelerated.
Notwithstanding the foregoing, the Retirement Committee, in its sole discretion,
may accelerate any payment scheduled to be made under this Article V in
accordance with Code Section 409A (for example, upon certain terminations of the
Plan (including, but not limited to, a termination of the Plan in connection
with a Change in Control pursuant to Section 5.11), limited cash outs or to
avoid certain conflicts of interest); provided, a Participant may not elect
whether his scheduled payment will be accelerated pursuant to this sentence. All
payments scheduled to be made under this Article V shall be made no later than
the date required under Code Section 409A.
(b)    Delay of Payments. Except as otherwise provided in this Section, no
payment scheduled to be made under this Article V may be delayed.
Notwithstanding the foregoing, the Retirement Committee, in its sole discretion,
may delay any payment scheduled to be made under this Article V in accordance
with Code Section 409A in any of the following circumstances as long as the
Retirement Committee treats all payments to similarly situated Participants on a
reasonably consistent basis.
(1)    The Retirement Committee may delay payment if it reasonably anticipates
that its deduction with respect to such payment would be limited or eliminated
by the application of Code Section 162(m). Payment must be made during the
Participant’s first taxable year in which the Retirement Committee reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year the deduction of such payment will not be barred by the application of
Code Section 162(m) or during the period beginning with the Participant’s
Separation from Service and ending on the later of the last day of the
Employer’s taxable year in which the Participant separates from service or the
15th day of the third month following the Participant’s Separation from Service.
If a scheduled payment to a Participant is delayed in accordance with this
subsection (b)(1), all scheduled payments to the Participant that could be
delayed in accordance with this Section (b)(1) will also be delayed.
(2)    The Retirement Committee may delay payment if it reasonably anticipates
that the making of the payment will violate federal securities laws or other
applicable laws provided payment is made at the earliest date on which the
Retirement Committee reasonably anticipates that the making of the payment will
not cause such violation.
(3)    The Compensation and Benefits Committee reserves the right to amend the
Plan to provide for a delay in payment upon such other events and conditions as
the Secretary of the Treasury may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.


24

--------------------------------------------------------------------------------




5.11    Change in Control.
(a)    Discretionary Termination and Liquidation upon a Change in Control. The
Compensation and Benefits Committee, in its sole discretion, may terminate and
liquidate the Plan within the 30 days preceding or the 12 months following a
Change in Control such that all Participants and Beneficiaries affected by the
Change in Control shall receive all amount deferred under the Plan within 12
months of the date of such termination; provided, such acceleration of payments
will be made only if all agreements, methods, programs, and other arrangements
sponsored by GPI or any member of the Controlled Group immediately after the
Change in Control with respect to which deferrals of compensation are treated as
having been deferred under a single plan with the Plan under Treasury Regulation
Section 1.409A-1(c)(2) are terminated and liquidated with respect to each
participant that experienced the Change in Control, so that under the terms of
the termination and liquidation all such participants are required to receive
all amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within 12 months of the date all necessary
action to terminate and liquidate the agreements, methods, programs, and other
arrangements are taken.
(b)    Other Accelerations Upon a Change in Control. Except as otherwise
provided under a Participant’s election under Section 5.2(b)(3) or upon the
termination and liquidation of the Plan in the Compensation and Benefits
Committee’s sole discretion pursuant to subsection (a) hereof, distributions
from a Participant’s Account will not be made upon a Change in Control.
5.12    Pre-Effective Date Accounts.
Notwithstanding the foregoing provisions of this Article V, in the event of any
inconsistency between these distribution provisions and the distribution terms
applicable to any amounts in Participant Accounts that are attributable to
(i) Deferral Elections with respect to compensation earned prior to the
Effective Date, and any related Matching Contributions, (ii) Supplemental
Company Contributions or DC SERP Contributions for any Plan Year that began
prior to the Effective Date, or (iii) Executive Contributions credited to
Accounts prior to the Effective Date, under the terms of the Plan as in effect
prior to the Effective Date or under the terms of a Participant’s election made
in accordance therewith (collectively, “Pre-Effective Date Distribution Terms”),
such Pre-Effective Date Distribution Terms shall control with respect to the
payment of any such amounts.


25

--------------------------------------------------------------------------------




ARTICLE VI    
CLAIMS
6.1    Participant Rights.
If a Participant has any grievance, complaint or claim concerning any aspect of
the operation or administration of the Plan, including but not limited to claims
for benefits, (referred to herein as “claim” or “claims”) the Participant will
submit the claim in accordance with the procedures set forth in this Article VI.
All such claims must be submitted within the “applicable limitations period.”
The “applicable limitations period” will be 1 year, beginning on (i) in the case
of any payment, the date on which the payment was made, or (ii) for all other
claims, the date on which the action complained of occurred. Additionally, upon
denial of an appeal pursuant to Section 6.3 hereof, a Participant will have 1
year within which to bring suit for any grievance complaint or claim related to
such denied appeal; any such suit initiated after such 1-year period will be
precluded.


6.2    Initial Claim.
Claims for benefits under the Plan may be filed with the Retirement Committee on
forms or in such other written documents, as the Retirement Committee may
prescribe. The Retirement Committee will furnish to the claimant written notice
of the disposition of a claim within 90 days (45 days in the case of a claim
regarding Total Disability) after the application therefor is filed; provided,
if special circumstances require an extension of time for processing the claim,
the Retirement Committee will furnish written notice of the extension to the
claimant prior to the end of the initial 90-day period (45-day period in the
case of a claim regarding Total Disability), and such extension will not exceed
one additional, consecutive 90-day period (30-day period in the case of a claim
regarding Total Disability, provided, if matters beyond the control of the
Retirement Committee require an additional extension of time for processing the
claim, the Retirement Committee will furnish written notice of the second
extension to the claimant prior to the end of the initial 30-day extension
period, and such extension will not exceed an additional, consecutive 30-day
period). In the event the claim is denied, the notice of the disposition of the
claim will provide the specific reasons for the denial, citations of the
pertinent provisions of the Plan, and, where appropriate, an explanation as to
how the claimant can perfect the claim and/or submit the claim for review.
6.3    Appeal.
Any Participant or Beneficiary who has been denied a benefit will be entitled,
upon request to the Retirement Committee, to appeal the denial of his claim. The
claimant (or his duly authorized representative) may review pertinent documents
related to the Plan in the Retirement Committee’s possession in order to prepare
the appeal. The request for review, together with a written statement of the
claimant’s position, must be filed with the Retirement Committee no later than
60 days (180 days in the case of a claim regarding Total Disability) after
receipt of the written notification of denial of a claim provided for in Section
6.2. The Retirement Committee’s decision will be made within 60 days (45 days in
the case of a claim regarding Total Disability) following


26

--------------------------------------------------------------------------------




the filing of the request for review and will be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Retirement Committee will furnish written notice to
the claimant prior to the end of the initial 60-day period (45-day period in the
case of a claim regarding Total Disability), and such an extension will not
exceed one additional 60-day period (45-day period in the case of a claim
regarding Total Disability). With respect to a claim regarding Total Disability,
the Retirement Committee’s review will not afford deference to the initial
adverse benefit determination and will be conducted by an individual who is
neither the individual who made the adverse benefit determination that is the
subject of the appeal, nor the subordinate of such individual. If unfavorable,
the notice of the decision will explain the reasons for denial and indicate the
provisions of the Plan or other documents used to arrive at the decision.
6.4    Satisfaction of Claims.
Any payment to a Participant or Beneficiary will to the extent thereof be in
full satisfaction of all claims hereunder against the Retirement Committee, the
Compensation and Benefits Committee, and GPI, any of whom may require such
Participant or Beneficiary, as a condition to such payment, to execute a receipt
and release therefor in such form as determined by the Retirement Committee,
Compensation and Benefits Committee, or GPI. If receipt and release is required
but the Participant or Beneficiary (as applicable) does not provide such receipt
and release in a timely enough manner to permit a timely distribution in
accordance with the general timing of distribution provisions in the Plan, such
payment will be forfeited.




27

--------------------------------------------------------------------------------




ARTICLE VII    
SOURCE OF FUNDS; TRUST
7.1    Source of Funds.
Except as provided in this Section and Section 7.2 (relating to the Trust), GPI
will provide the benefits described in the Plan from its general assets.
However, to the extent that funds in such Trust allocable to the benefits
payable under the Plan are sufficient, the Trust assets may be used to pay
benefits under the Plan. If such Trust assets are not sufficient to pay all
benefits due under the Plan, then GPI will have the obligation, and the
Participant or Beneficiary, who is due such benefits, will look to GPI to
provide such benefits.
7.2    Trust.
(a)    Establishment. To the extent determined by GPI, GPI will transfer to the
Trustee the funds necessary to fund benefits accrued hereunder to the Trustee to
be held and administered by the Trustee pursuant to the terms of the Trust
Agreement. Except as otherwise provided in the Trust Agreement, each transfer
into the Trust Fund will be irrevocable as long as GPI has any liability or
obligations under the Plan to pay benefits, such that the Trust property is in
no way subject to use by GPI; provided, it is the intent of GPI that the assets
held by the Trust are and will remain at all times subject to the claims of the
general creditors of GPI.
(b)    Distributions. Pursuant to the Trust Agreement, the Trustee will make
payments to Plan Participants and Beneficiaries in accordance with a payment
schedule provided by GPI. GPI will make provisions for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and will pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by GPI.
(c)    Status of the Trust. No Participant or Beneficiary will have any interest
in the assets held by the Trust or in the general assets of GPI other than as a
general, unsecured creditor. Accordingly, GPI will not grant a security interest
in the assets held by the Trust in favor of the Participants, Beneficiaries or
any creditor.
7.3    Funding Prohibition under Certain Circumstances.
Notwithstanding anything in this Article VII to the contrary, no assets will be
set aside to fund benefits under the Plan if such setting aside would be treated
as a transfer of property under Code Section 83 pursuant to Code Section
409A(b).




28

--------------------------------------------------------------------------------




ARTICLE VIII    
RETIREMENT COMMITTEE
8.1    Retirement Committee.
(a)    Adoption of Charter. The Compensation and Benefits Committee may approve
a Charter for the Retirement Committee which sets forth procedures regarding the
governance and maintenance of the Retirement Committee and, to the extent not
inconsistent with the Plan, the rights, duties, responsibilities of the
Retirement Committee with respect to the Plan.
(b)    Retirement Committee. The Retirement Committee will have all rights,
duties, and responsibilities as provided in the Charter and the Plan, and will
be governed in accordance with the Charter.
8.2    Rights and Duties.
The Retirement Committee will administer the Plan and will have all powers
necessary to enable it to properly to carry out its duties as set forth in the
Charter and the Plan, including (but not limited to) the following:
(a)    To construe, interpret and administer the Plan;
(b)    To the extent not delegated to the Recordkeeper, to make determinations
required by the Plan, including, but not limited to, determinations of whether
an individual is in a class of employees designated (either by the terms of the
Plan or by the Compensation and Benefits Committee) as eligible to participate
in the Plan, and to maintain records regarding Participants’ and Beneficiaries’
benefits hereunder;
(c)    To the extent not delegated to the Recordkeeper, to compute and certify
to GPI the amount and kinds of benefits payable to Participants and
Beneficiaries, and to determine the time and manner in which such benefits are
to be paid;
(d)    To authorize all disbursements by GPI pursuant to the Plan or the Trust
Agreement;
(e)    To the extent not delegated to the Recordkeeper, to maintain all the
necessary records of the administration of the Plan;
(f)    To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof;
(g)    To delegate to other individuals or entities, including, but not limited
to, the Recordkeeper, from time to time the performance of any of its duties or
responsibilities hereunder; and
(h)    To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.


29

--------------------------------------------------------------------------------




The Retirement Committee will have the exclusive right to construe and interpret
the Plan, to decide all questions of eligibility for benefits and to determine
the amount of such benefits, and its decisions on such matters will be final and
conclusive on all parties.
8.3    Compensation, Indemnity and Liability.
The Retirement Committee and its members will serve as such without bond and
without compensation for services hereunder. All expenses of the Retirement
Committee will be paid by GPI. No member of the Retirement Committee will be
liable for any act or omission of any other member of the Retirement Committee,
or for any act or omission on his own part, excepting his own willful
misconduct. GPI will indemnify and hold harmless the Retirement Committee and
each member thereof against any and all expenses and liabilities, including
reasonable legal fees and expenses, arising out of his membership on the
committee, excepting only expenses and liabilities arising out of his own
willful misconduct.




30

--------------------------------------------------------------------------------




ARTICLE IX    
AMENDMENT AND TERMINATION
9.1    Amendments.
The provisions of the Plan may be amended at any time and from time to time by
the Compensation and Benefits Committee or its authorized delegate (including,
to the extent provided in the Charter, the Retirement Committee). An amendment
to the Plan may modify its terms in any respect whatsoever; provided, no such
action may reduce the amount already credited to a Participant’s Account without
the affected Participant’s written consent. All Participants and Beneficiaries
will be bound by such amendment.
9.2    Plan Freeze or Termination.
(a)    Freezing Plan Benefits. The Compensation and Benefits Committee will have
the right, in its sole discretion, to impose a permanent or temporary freezing
of the Plan at any time, such that the Plan will remain in effect with respect
to existing Account balances without permitting any new contributions; provided,
such a freeze may not cancel any Participant’s Deferral Election except as
otherwise provided under Section 3.5.
(b)    Plan Termination. The Compensation and Benefits Committee expects to
continue the Plan but reserves the right to discontinue and terminate the Plan
at any time, for any reason, subject to the restrictions provided under Code
Section 409A. Any action to terminate the Plan will be taken by the Compensation
and Benefits Committee or its authorized delegate in the form of a written Plan
amendment executed by a duly authorized officer of GPHC. If the Plan is
terminated, each Participant’s Account will be distributed in a single-sum
payment in cash as soon as practicable after the date the Plan is terminated.
The amount of any such distribution will be determined as of the Valuation Date
such termination distribution is to be processed. Such termination will be
binding on all Participants and Beneficiaries. Notwithstanding the foregoing,
the cancellations of Participants’ Deferral Elections and distributions of
Accounts will be made upon termination of the Plan (including any partial
termination relating to a specified group of Participants) only to the extent
permitted under Code Section 409A.




31

--------------------------------------------------------------------------------




ARTICLE X    
MISCELLANEOUS
10.1    Beneficiary Designation.
(a)    General. Participants will designate and from time to time may
re-designate their Beneficiaries in such form and manner as the Retirement
Committee may determine.
(b)    No Designation or Designee Dead or Missing. In the event that:
(1)    a Participant dies without designating a Beneficiary;
(2)    the Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or
(3)    the Beneficiary designated by a Participant cannot be located by the
Retirement Committee within a reasonable time before the latest date for payment
to such Beneficiary pursuant to Article V;
then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan will be the Participant’s
Surviving Spouse, if any, and if not, the estate of the Participant.
(c)    Forfeiture of Benefits by Certain Individuals. Notwithstanding anything
to the contrary in the Plan, no payment of benefits will be made under any
provision of the Plan to any individual with respect to whom such amount would
otherwise be payable if, by virtue of such individual’s involvement in the death
of the Participant or Beneficiary, such individual’s entitlement to any interest
in assets of the deceased could be denied (whether or not there is in fact any
such entitlement) under any applicable law, state or federal, including without
limitation laws governing intestate succession, wills, jointly-owned property,
bonds, and life insurance. For purposes of the Plan, any such individual will be
deemed to have predeceased the Participant or Beneficiary, as applicable. To the
extent consistent with Code Section 409A and the guidance issued thereunder, the
Retirement Committee may withhold distribution of benefits otherwise payable
under the Plan for such period of time as is necessary or appropriate under the
circumstances to make a determination with regard to the application of this
Section.
10.2    Distribution pursuant to a Domestic Relations Order.
(a)    Distribution Due to Domestic Relations Order. Upon receipt of a valid
domestic relations order requiring the distribution of all or a portion of a
Participant’s Account to an alternate payee, the Retirement Committee will cause
GPI to pay a distribution to such alternate payee. The distribution will be
completed as soon as administratively practicable after the Retirement Committee
determines that the order meets the elements of a valid domestic relations
order, as set forth in subsection (b) hereof, or if later, when the terms of the
order have been modified


32

--------------------------------------------------------------------------------




to meet such elements. No distribution will be completed unless and until the
order constitutes a valid domestic relations order.
(b)    Requirements of a Domestic Relations Order. For purposes of this Section,
a court order will be considered a valid domestic relations order if it relates
to the provision of child support, alimony payments or marital property rights
to a spouse, former spouse, child or other dependent of a Participant, and is
made pursuant to the domestic relations law of a state. The order should clearly
identify the name of the Participant and the alternate payee, the Plan, and the
amount or percentage of the Participant’s Account to be paid to the alternate
payee, or the manner in which such amount or percentage is to be determined. The
order may not require payment of a type or form of benefit other than as
provided in subsection (a) hereof, payment of increased benefits or benefits to
which the Participant does not have a vested right, or payment of benefits
required to be paid to another alternate payee under another order previously
determined to be a valid domestic relations order.
(c)    Domestic Relations Order Review Authority. The Retirement Committee will
have authority to review and determine whether a court order meets the
conditions of this Section, and to issue and adopt procedures that may be
helpful in administering this Section.
10.3    Headings.
The headings of the various articles and sections in the Plan are solely for
convenience and will not be relied upon in construing any provisions hereof. Any
reference to a section refers to a section of the Plan unless specified
otherwise.
10.4    Gender and Number.
Use of any gender in the Plan will be deemed to include all genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.
10.5    Assignment of Benefits.
Except as provided in Section 10.2, the right of a Participant or his
Beneficiary to receive payments under the Plan may not be anticipated,
alienated, sold, assigned, transferred, pledged, encumbered, attached or
garnished by creditors of such Participant or Beneficiary, except by will or by
the laws of descent and distribution and then only to the extent permitted under
the terms of the Plan.
10.6    Legally Incompetent.
The Retirement Committee, in its sole discretion, may direct that payment to be
made directly to an incompetent or disabled person, whether incompetent or
disabled because of minority or mental or physical disability, or to the
guardian of such person or to the person having legal custody of such person or
to such other person as the Retirement Committee may otherwise


33

--------------------------------------------------------------------------------




determine, without further liability with respect to or in the amount of such
payment either on the part of GPI or the Retirement Committee.
10.7    Governing Law.
The Plan will be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of Delaware.
If any provisions of this instrument are held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective.
10.8    Tax Effects.
The Plan is intended to comply with Code Section 409A and the regulations and
other guidance issued thereunder such that no Participant shall be subject to
early taxation or penalties thereunder. The Plan will be interpreted consistent
with this intent. However, notwithstanding anything in the Plan or any summary
or information regarding the Plan to the contrary, each Participant shall be
solely responsible for all taxes due with respect to his benefits under the
Plan, including, but not limited to, any federal, state or local income tax, any
employment tax and any tax penalties, specifically including, but not limited
to, tax penalties imposed under Code Section 409A. GPI retains the full
discretion to apply the tax laws as it deems appropriate from time to time and
makes no representation or guaranty that benefits under the Plan will have any
specific tax effect or receive any specific tax treatment.








34

--------------------------------------------------------------------------------





EXHIBIT A
SPECIAL PROVISIONS




A-1    Executive Contributions. As soon as administratively practicable after
the date of commencement of employment of Stephen Scherger (“Scherger”) with the
Plan Sponsor, the Plan Sponsor caused to be credited to an Account for Scherger
under the Plan a one­time Executive Contribution of One Million and no/100
Dollars ($1,000,000.00). Such amount and any earnings and/or losses with respect
to such amount shall be subject to all applicable terms and conditions of the
Plan.


A-2    Special Vesting Schedules. Notwithstanding anything in Section 3.14 to
the contrary, and without regard to subsections (d) through (g) thereof, the
Executive Contribution granted to Scherger described in B-1 is 100% vested.


A-3    Special Timing Designations. Subject to the provisions of Article V, the
Executive Contribution granted to Scherger will be paid upon the date that is 6
months after the date he Separates from Service.


A-4    Special Form Designations. Subject to the provisions of Article V, the
Executive Contribution granted to Scherger will be distributed in the form of 5
annual installment payments.




A-1